Citation Nr: 0019628	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-00 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation on account of 
being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to March 
1984.  


This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1998 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The veteran is seeking housebound benefits due to a claimed 
inability to leave his house as a result of his service 
connected psychiatric disorder, which includes a panic 
disorder.  He contends that he has agoraphobia; however, the 
most recent VA examination of record, dated in September 
1998, shows a diagnosis of panic disorder, without 
agoraphobia.  He has submitted a report of outpatient 
treatment, dated in May 2000, which shows that he described 
significant panic attacks upon leaving his house.  It was 
also noted that he had been recently hospitalized at a VA 
facility in March 2000.  A summary of this hospitalization is 
not of record.  

The VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim (i.e., a claim that is not 
inherently implausible).  38 U.S.C.A. § 5107(a)(West 1991); 
38 C.F.R. §§ 3.103(a), 3.159 (1999).  This duty includes 
obtaining all private and governmental records, and, when 
indicated by the circumstances of the case, ordering a 
medical examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Under these circumstances, the claim is remanded for the 
following:

1.  The RO should obtain copies of all 
medical and clinical records of inpatient 
and outpatient treatment that the veteran 
has received since 1998.  Copies of 
records from the March 2000 
hospitalization should be specifically 
requested.  

2.  The RO should schedule the veteran 
for a VA psychiatric evaluation.  The 
examiner should be 

specifically requested to comment on the 
presence or absence of agoraphobia and 
how it may affect the veteran's ability 
to leave his home.  The claims folder 
should be made available for review in 
connection with this examination.  The 
specialist should provide complete 
rationale for all conclusions reached.

When this action is completed, the claim should be reviewed by 
the RO.  Should the decision remain adverse, the veteran and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 

Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




